DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 1-7 and 9-20 are withdrawn. Claim 8 has been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 05/18/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 05/18/2022, with respect to the rejection(s) of claim 8 under 102(a)(1) have been fully considered and are persuasive. The Applicant has amended claim 8 to require the presence of one C4 olefin, and/or one C6 olefin, and/or one C15 hydrocarbon. The prior art of record, Kaizik, does not appear to explicitly disclose or suggest the presence of one C4 olefin, and/or one C6 olefin, and/or one C15 hydrocarbon, in combination with the 2-methyl-but-2-ene, 2-methyl-but-1-ene and 3-methyl-but-1-ene. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Köhler et al. (U.S. Patent No. 5,084,070).
In regards to claim 8, Köhler discloses a hydrocarbon mixture comprising i) at least 5 wt% 2-methyl-but-1-ene, 2-methyl-but-2-ene, and 3-methyl-but-1-ene, and ii) i-butene (i.e. 2-methyl-but-2-ene) (col. 1, lines 39-48; col. 2, lines 9-23). The typical compositions of C5 cuts from steam crackers or catalytic crackers disclosed by Köhler in column 2 are considered to anticipate the claimed C5 olefin mixture, wherein the C4 is disclosed as being i-butene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772